Title: Thomas Jefferson to Nathaniel Macon, 24 September 1811
From: Jefferson, Thomas
To: Macon, Nathaniel


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 24. 11.
          
		  
		  
		  
		  
		   
		   
		  
		  
		  
		  
		   
		  Mr Mclure, the bearer of this, has been employed in this neighborhood for some time in making spinning machines, and we are anxious to get him removed here. to this he consents, but says candidly
			 that he owes some money, about 500.D. in your neighborhood, his present residence, which he must pay or secure before he comes away.
			 
		  
		  
		  
		  
		   we have therefore, a number of us, subscribed 50.D. apiece to be paid within one month after his establishment here, and it is made payable in the bank of Richmond to facilitate the transfer of it to those to whom he may assign our engagements.
			 
		  
		  
		  
		  
		  
		  he has requested me to write to you, in the belief that from your personal knolege of Colo Monroe, mr Randolph, myself, & perhaps some others who are subscribers, you might strengthen the confidence of those to whom he might wish to assign our engagements, that we will perform what we have
			 promised, by paying our quotas into the bank of Richmond to the order of the assignee on notice of the assignment: and should they be at a loss for the means of giving the notice, I will notify the subscribers for them, on their addressing a
			 letter to me and return them information when the money shall have been deposited in the bank for their order. I have relied on your goodness for the doing this act of kindness for mr Mclure, and for us also, who are anxious to get him here, and I do it with the more pleasure as it furnishes an occasion of renewing to you the assurances of my continued and great esteem & respect.
          
            Th:
            Jefferson
        